Title: John Adams to Abigail Adams, 9 February 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 9. 1794
          
          Vive la Baggatelle! Dulce est desipere. I have no other Resource in my solitude, amidst all my gloomy forebodings of the future Miseries of my beloved Species. Our Allies, Our only Alies as the Demi-Crazies pathetically call them, have compleated their System by turning all their Churches into, Je ne seais quoi and if they should have any Government erected among them either by Themselves or others, they may substitute Chorus’s of Boys and Girls to chant Prayers like the Romans

  Hic bellum lacrimosum, hic miseram famem
  Pestemque, a populo et Principe Cæsare, in
  Persas atque Britannos,
  Vestra motus aget prece. Hor. Ode. 21.

Their Prayers will probably be heard, and War Pestilence and Famine may be ready to seize the Austrians and Britons, as soon as they have Satiated themselves with Havock in France. I hope however that the awful Example of that Country, whether it shall be like to those of Tyre & sydon, sodom and Gommorroh, or whether it shall terminate less fatally; will be a warning to all other Nations and to Ours especially. The Britons and Spaniards by taking the West India Islands, and attempting to hold them will only lay foundations for future Wars, to restore them. In short I see no End of Wars.— It is a Comfort to reflect that they can do no greater Evil to Men than put an End to their Lives.
          What think the Clergy of New England? What says Mr Wibird? Do they still Admire the French Republicans? Do they think them virtuous? Do they wish to see them imitated by all Nations? Do they wish to resign all their salaries? and to have their Churches all

turned into Riding Houses, the Sabbath abolished, and one day in ten substituted to sing songs to the Manes of Marat. Oh my Soul! come not thou into the Secrets of such Republicans.
          The Guillotine itself would not make me a sincere Republican upon such Conditions.
          The Spirit, Principals and system of rational Liberty to All Nations is my Toast: but I see no tendency to any Thing but Anarchy, Licentiousness and Despotism. Mankind will not learn Wisdom from Experience.
          yours affectionately
          
            J. A
          
        